                     Case 19-01298-MAM          Doc 248      Filed 02/12/20   Page 1 of 2
Form CGFCRD3 (4/4/2019)

                               United States Bankruptcy Court
                                        Southern District of Florida
                                          www.flsb.uscourts.gov
Case Number: 18−16248−MAM                                                     Adversary Number: 19−01298−MAM

In re:
Name of Debtor(s): Chance & Anthem, LLC
 −−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/
Robert C Furr
Plaintiff(s)
VS.

Jeffrey M Siskind, Siskind Legal Services, Tanya Siskind, Second
Siskind Family Trust, CannaMed Pharmaceuticals, LLC, OB Real
Estate Holdings 1732, LLC, Sovereign Gaming and Entertainment,
LLC, Florida's Association of Community Banks and Credit Unions,
Incorporated, Sympatico Equine Rescue, Inc., Wellington 3445, LP,
Zokaites Properties, LP and Robert Gibson
Defendant(s)
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/



                                          NOTICE OF HEARING
NOTICE IS HEREBY GIVEN that a hearing will be held on February 25, 2020 at 10:00 AM at the
following location:

Flagler Waterview Building
1515 N Flagler Dr Room 801 Courtroom A
West Palm Beach FL 33401

to consider the following:

Renewed Motion to Dismiss Adversary Proceeding Re: 95 Amended Complaint filed by Plaintiff
Robert C Furr Filed by Defendants CannaMed Pharmaceuticals, LLC, Florida's Association of
Community Banks and Credit Unions, Incorporated, Second Siskind Family Trust, Jeffrey M
Siskind, Tanya Siskind, Siskind Legal Services, Sovereign Gaming and Entertainment, LLC,
Sympatico Equine Rescue, Inc. (214)


THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party
who fails to properly serve any pleadings or other paper may be denied the opportunity to be heard
thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 2/12/20                                            CLERK OF COURT
                                                          By: Maria Romaguera−Serfaty
Case 19-01298-MAM   Doc 248   Filed 02/12/20   Page 2 of 2

                          Courtroom Deputy
